Fourth Court of Appeals
                                    San Antonio, Texas
                                          April 13, 2020

                                       No. 04-19-00707-CV

                            JUBILEE ACADEMIC CENTER, INC.,
                                       Appellant

                                                 v.

              SCHOOL MODEL SUPPORT, LLC, D/B/A ATHLOS ACADEMIES,
                                  Appellee

                     From the 37th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018-CI-22759
                             Honorable Laura Salinas, Judge Presiding

                                          ORDER
Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

       Appellant’s motion for an extension of time to file a motion for rehearing is granted. We
order appellant’s motion for rehearing, if any, due within 5 days of this order.

           It is so ORDERED on April 13, 2020.

                                                             PER CURIAM


           ATTESTED TO: _______________________
                        MICHAEL A. CRUZ
                        CLERK OF COURT